DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018). See Electric Power Group (Fed. Cir. 2016).
Claim 1 recites the following:
A method of monitoring an interface performance of a distributed application, comprising: 
in case of detecting a caller request for calling an interface of the distributed application, obtaining a performance data of the interface for responding the caller request; [Abstract idea of collecting data. ]
updating a performance data distribution characteristic of the interface according to the performance data of the interface for responding the caller request, so as to obtain an updated performance data distribution characteristic; [Abstract idea of manipulating data.]
and monitoring the interface performance of the distributed application, according to the updated performance data distribution characteristic of the interface. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “interface performance” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 2 recites the following:
The method of claim 1, wherein the updating the performance data distribution characteristic of the interface according to the performance data of the interface for responding the caller request comprises: determining a performance data distribution characteristic corresponding to an interface identification of the interface from a merged item storage data structure, according to the interface identification of the interface, wherein the merged item storage data structure contains a plurality of interface identifications and a performance data distribution characteristic corresponding to each of the plurality of interface identifications; and updating the performance data distribution characteristic of the interface in the merged item storage data structure, according to the performance data of the interface for responding the caller request. [Abstract idea of analyzing and manipulating data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “interface performance” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 3 recites the following:
The method of claim 2, wherein the updating a performance data distribution characteristic of the interface according to the performance data of the interface for responding the caller request further comprises: creating a new merged item for the interface identification of the interface in the merged item storage data structure, in response to the merged item storage data structure not including the interface identification of the interface, so as to update the performance data distribution characteristic of the interface in the merged item storage data structure based on the new merged item. [Abstract idea of analyzing and manipulating data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “interface performance” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 4 recites the following:
The method of claim 2, wherein the monitoring the interface performance of the distributed application, according to the updated performance data distribution characteristic of the interface comprises: transmitting the merged item storage data structure to a data warehouse, in response to a preset monitor duration being elapsed; and removing the merged item storage data structure stored in the distributed application locally. [Abstract idea of analyzing and manipulating data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “interface performance” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 5 recites the following:
The method of claim 1, wherein the distributed application comprises a plurality of interfaces, and wherein the monitoring the interface performance of the distributed application, according to the updated performance data distribution characteristic of the interface comprises: transmitting current performance data distribution characteristics of each of the plurality of interfaces to a data warehouse, in response to a preset monitor duration being elapsed; and removing all performance data distribution characteristics stored in the distributed application locally. [Abstract idea of analyzing and manipulating data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “interface performance” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 6 recites the following:
The method of claim 4, wherein the data warehouse stores performance data distribution characteristics transmitted by one or more distributed applications in a distributed system, and the method further comprising: merging performance data distribution characteristics for the same interface transmitted by each distributed application in the distributed system, so as to obtain a merged performance data distribution characteristic for the same interface. [Abstract idea of collecting and analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “interface performance” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 7 recites the following:
The method of claim 6, further comprising: determining a tantile for said each of the plurality of interfaces in the distributed system, according to the merged performance data distribution characteristic for the same interface. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “interface performance” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 8 recites the following:
The method of claim 7, wherein the determining a tantile for said each of the plurality of interfaces in the distributed system, according to the merged performance data distribution characteristic for the same interface comprises: acquiring a target value of a target interface input in a query by a user; and determining a tantile corresponding to the target value, according to the merged performance data distribution characteristic for the same interface. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “interface performance” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 9 recites the following:
The method of claim 1, wherein the in case of detecting a caller request for calling an interface of the distributed application, obtaining a performance data of the interface for responding the caller request comprises: in case of detecting the caller request for calling the interface of the distributed application, recording a start calling moment of the interface; recording an end calling moment of the interface; and determining the performance data of the interface for responding the caller request according to the start calling moment and the end calling moment. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “interface performance” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 10 is rejected based on similar rationale given to claim 1.
Claim 11 is rejected based on similar rationale given to claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhide et al. (US 10,305,758).
Regarding claims 1, 10, and 11, Bhide et al.  disclose  an electronic device, computer, and method of monitoring an interface performance of a distributed application (column 18, lines 15-25: "monitor the performance of a web hosting service, which provides hosted web content to end users over a network"), comprising: 
in case of detecting a caller request for calling an interface of the distributed application, obtaining a performance data of the interface for responding the caller request (column 20, lines 30-40: "a user may wish that the request response time be monitored", wherein the request response time is the obtained performance data of the interface the client uses to access the service);
updating a performance data distribution characteristic of the interface according to the performance data of the interface for responding the caller request, so as to obtain an updated performance data distribution characteristic (column 169, lines 45-60: "The counts of each state in a defined time window for the Request Response Time KPI can be determined, and the distribution thresholds for the Request Response Time KPI can be applied to the counts. The distribution for the Request Response KPI may also shift towards a critical state", wherein the shift of the distribution of the Request Response KPI over the time windows teach obtaining an updated performance data distribution); and
 monitoring the interface performance of the distributed application, according to the updated performance data distribution characteristic of the interface (column 169, lines 45-60: "The distribution for the Request Response Time KPI may also shift towards a critical state, and the Request Response Time KPI is flagged as critical accordingly", the following of the distribution in time and its flagging teach monitoring the interface performance according to the updated performance data distribution).
Regarding claim 2, Bhide et al. disclose updating the performance data distribution characteristic of the interface according to the performance data of the interface for responding the caller request comprising determining a performance data distribution characteristic corresponding to an interface identification of the interface from a merged item storage data structure according to the interface identification of the interface, wherein the merged item storage data structure contains a plurality of interface identifications and a performance data distribution characteristic to each of the plurality of interface identifications, and updating the performance data distribution characteristic of the interface in the merged item storage data structure according to the performance data of the interface for responding the caller request (column 174, lines 20-30: "can include information identifying services to which the KPI(s) specified in the search information 340003 pertain", wherein the interface of each service is identified by the identifier of the service; also, column 185, left column, lines 25-40: "receives a first user selection that identifies a subset of services from a list of services [...] display a list of KPls associated with the one or more selected services within KPI display components", wherein the KPIs being calculated for each of the identified services).
Regarding claim 3, Bhide et al. disclose  updating a performance data distribution characteristic of the interface according to the performance data of the interface for responding the caller request further comprising creating a new merged item for the interface identification of the interface in the merged item storage data structure in response to the merged item storage data structure not including the interface identification so as to update the performance data distribution characteristic of the interface in the merged item storage data structure based on the new merged item (columns 179-180 bridging: "a service monitoring system [...]. In response to a KPI being selected [...] is updated to display the selected KPI(s)", wherein the addition of a KPI for the new service teaches creating the corresponding new merged item for said service and for said KPI in the merged item storage data structure which comprises all the data recorded by the monitoring system).
Claim(s) 1, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iyengar (US 10,082,983).
Regarding claims 1, 10, and 11, Iyengar disclose  an electronic device, computer, and method of monitoring an interface performance (see Fig.1, performance monitor 142, common interface 140) of a distributed application (application 102)(column 2, lines 49-55: " The universal storage manager 104 implements a common interface 140 and a performance monitor 142. The common interface 140 provides interfaces allowing application 102 to use the plurality of different storage systems 106. The performance monitor 142, which utilizes common interface 140, can monitor calls or storage requests directed to the storage systems 106. "), comprising: 
in case of detecting a caller request for calling an interface of the distributed application, obtaining a performance data of the interface for responding the caller request (column 10, lines 36-47: " Users, application 102, and/or a client device running application 102 may utilize the performance monitor 142 and/or common interface 140 to obtain performance and availability data", the performance monitor 142 may monitor specific application workloads or workload types to determine performance and/or availability on a specific workload. For example, if a particular workload involves a large number of read requests but comparatively few write requests, performance and availability information specific to read requests or other read request heavy workloads may be particularly useful);
updating a performance data distribution characteristic of the interface according to the performance data of the interface for responding the caller request, so as to obtain an updated performance data distribution characteristic (column 10, lines 48-55: " If performance on a particular workload is poor, as measured by a designated performance threshold, the performance monitor 142 may send an alert to the application 102 owning or running that workload. Alerts may also be provided to the application 102 regardless of performance level periodically, on request by the application 102, in response to estimated performance changing more than a designated threshold, etc.); and
 monitoring the interface performance of the distributed application, according to the updated performance data distribution characteristic of the interface (column 11, lines 22-31: If performance monitor 142 determines that the application workload would perform better on another storage system s2, the application 102 owning or running that workload may be notified. The application 102 can then choose whether to make s2 the primary storage system for the workload. Alternatively, the performance monitor 142 may switch the workload to s2 automatically on determining that the estimated performance would increase by more than a designated threshold without waiting for explicit instructions from the application).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-9  is/are rejected under 35 U.S.C. 103 as obvious over Bhide et al. (US 10,305,758).
Regarding claim 4, Bhide et al. disclose the monitoring the interface of the distributed application according to the updated performance data distribution characteristic of the interface comprising transmitting the merged item storage data structure to a data warehouse in response to a preset monitor duration being elapsed, and removing the merged item storage data structure stored in the distributed application locally is a straightforward modification of Bhide et al., which already teaches both recording of data for a preset monitor duration (column 129, lines 45-60: "The score of the aggregate KPI can be calculated periodically (as configured by a user based on a default time interval) and can change over time based on the performance of different aspects of the service at different points in time; column 281, lines 45-65: "the time range can be historical (e.g., yesterday, previous week, etc.) or based on a specified time window from the requested time or scheduled time (e.g., last 15 minutes, last 4 hours, etc.)") and the remote transmitting of information and data (column 273, lines 20-45: "includes transmitting an action message or a sequence to action target device 93284 via network 93282").
Regarding claim 5, Bhide et al. disclose the distributed application comprising a plurality of interfaces, and wherein the monitoring the interface performance of the distributed application, according to the updated performance data distribution characteristic of the interface comprises transmitting current performance data distribution characteristics of each of the plurality of interfaces to a data warehouse, in response to a present monitor duration being elapsed, and removing all performance data distribution characteristic stored in the distributed application locally is a straightforward modification of Bhide et al., which already teaches both recording of data for a preset monitor duration and the remote transmitting of information and data (see reasoning for claim 4), as well as a plurality of interfaces and a merged item storage data structure (see reasoning for claims 2-3). 
Regarding claim 6, Bhide et al. disclose the data warehouse storing performance data distribution characteristics transmitted by one or more distributed applications in a distributed system and further comprising merging performance data distribution characteristics for the same interface transmitted by each distributed application in the distributed system, so as to obtain a merged performance data distribution characteristic for the same interface is a straightforward modification of Bhide et al.  (see reasoning for claims 2-5).
Regarding claim 7, Bhide et al. disclose determining a tantile for said each of the plurality of interfaces in the distributed system according to the merged performance data distribution characteristic for the same interface (column 163, lines 45-65: "a digest include but are not limited to a t-digest [...] can be a probabilistic data structure that can be used to estimate the median (and/or any percentile) from the distributed data, streaming data, etc.", wherein a percentile is a tantile).
Regarding claim 8, Bhide et al. disclose the determining a tantile for said each of the plurality of interfaces in the distributed system according to the merged performance data distribution characteristic for the same interface comprising acquiring a target value of a target interface input in a query by a user and determining a tantile corresponding to the target value according to the merged performance data distribution characteristic of the same interface (see reasoning for claims 2,7).
Regarding claim 9, Bhide et al. disclose in the case of detecting a caller request for calling an interface of the distributed application, obtaining a performance data of the interface for responding to the caller request comprises in case of detecting the caller request for calling the interface of the distributed application, recording a start calling moment of the interface, recording an end calling moment of the interface, and determining the performance data of the interface for responding the caller request according to the start calling moment and the end calling moment is an obvious way of solving over Bhide et al.  the residual task of how to compute the request response time (column 34, lines 10-30: "a timestamp for the event data; a host from which the event data originated; a source of the event data; and a source type for the event data" teach that each event is recorded with a timestamp, which also teaches that the requests and the responses are recorded with a timestamp; it follows that the request response time interval would be obviously computed as the difference of the two timestamps). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2857